  AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                     for the

                                                      __________
                                                         Southern District
                                                                  District of
                                                                           of __________
                                                                              Texas

                                                                       )
                                                                       )
                        DIANA SANTANA,                                 )
                                                                       )
                              Plaintiff(s)                             )
                                                                       )
                                  v.                                           Civil Action No. 4:21-cv-0574
                                                                       )
                                                                       )
    EKKO’S AUTOMOTIVE LLC and YANNIS/DIMITRI
                                                                       )
               ENTERPRISES, LLC,                                       )
                                                                       )
                             Defendant(s)                              )

                                                      SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address) Defendant Yannis/Dimitri Enterprises, LLC, may be served at the address of its
                                             registered agent, Stylianos Bouboudakis, 5215 Richmond Ave., Houston, Texas 77056,
                                             or wherever found.




            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure.
                                  !      The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: !
                                         Josef F. Buenker!
                                         The Buenker Law Firm!
                                         2060 North Loop West, Suite 215!
                                         Houston, Texas 77018


         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT
                                                                                   Nathan Ochsner, Clerk of Court

  Date:
Date: February 24, 2021                                                                     Signature of Clerk or Deputy Clerk
                                                                                     s/ Shadia Nash
                                                                                     Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:21-cv-0574

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
